DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-54 are pending.
Claims 1-54 are amended.
Claims 55-173 are previously canceled.
Response to Arguments
Applicant’s arguments, see page 13, filed 06/03/2022, with respect to the specification objections have been fully considered and are persuasive.  The abstract and title objections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wiseman US20180164174 discloses indicating the presence of a threshold directional differential pressure between separated adjacent spaces. A conduit contains a movable element that indicates whether the pressure difference between the two spaces is at least as high as a threshold pressure difference. The apparatus is adjustable to have different threshold set points by adjusting the pivot arm inclination. The device may include at least two pivot axes. A rotating base may rotate relative to the barrier or wall, and a pivot arm may be attached and rotate relative to the rotating base. With the rotating base set at a first rotation angle, the pivot arm may be adjustable within a single plane. When the rotating base is set at a second rotation angle, the pivot arm may be adjustable within a different single plane. The device may include a single pivot axis where a pivot arm is parallel to the wall and rotates about a horizontal axis perpendicular to the wall. (Fig 1-46, Paragraph 0089-0243)
However, Wiseman fails to disclose at a location where the first conduit portion is configured to reach the first side of the barrier, an imaginary axis passes through a center of the first conduit portion, the imaginary axis being perpendicular to the baseplate; a second conduit portion configured to be fluidically connected to the first conduit portion and the second space, wherein the second conduit portion is inclined at an angle relative to a horizontal plane when the baseplate is oriented vertically; wherein the second conduit portion includes a movable element travel path section within which a movable element can travel, and the movable element travel path section has a longitudinal direction which is transverse to the imaginary axis; a movable element disposed within the movable element travel path section and movable from a first, vertically lower region of the second conduit portion to a second, vertically higher region of the second conduit portion in response to the directional differential pressure between the first and second spaces being greater than a threshold differential pressure; wherein the movable element travel path section has a first movable element stop and a second movable element stop, and the imaginary axis intersects the movable element travel path section at a location between the first movable element stop and the second movable element stop, and the imaginary axis does not intersect either of the first movable element stop and the second movable element stop. This configuration allows for a movable element placed within the movable element travel path section and movable from a first, vertically lower region of the second conduit portion to a second, vertically higher region of the second conduit portion in response to the directional differential pressure between the first and second spaces being greater than a threshold differential pressure. The baseplate is secured to the barrier such that the baseplate is not rotatable relative to the barrier, and the mounting portion is secured to the baseplate, the angle of the inclined conduit relative to the horizontal plane is not adjustable without removing the mounting portion from the baseplate. While the baseplate is secured to the barrier such that the baseplate is not rotatable relative to the barrier, the angle of the inclined relative to the horizontal plane is not adjustable.
Banks et al US5195376 (hereinafter “Banks”) discloses a device for continuously monitoring the difference in pressure of fluid in two closed spaces and separated by a dividing wall comprises an open-ended tubular housing which is secured to a rigid tube passing through and rotatably mounted in a horizontal passage in the wall with their axes inclined at an angle to one another. By rotably adjusting the housing with respect to the wall, the housing can be arranged to lie at a desired angle to the horizontal. The housing has a length three times its internal diameter and is transparent in end parts and opaque in a central part, each part being equal to a third of the total length of the housing. Two balls, each of a diameter slightly less than the internal diameter of the housing, are retained and free to roll within the housing, the ball remote from the wall being green and the other red. When fluid in the closed space into which the inclined housing protrudes is at a pressure a desired value below the pressure of fluid in the other closed space, the green ball will be urged by fluid pressure into the higher transparent end part of the housing and the red ball will be urged into the opaque central part of the housing, thereby giving a readily recognizable indication of the acceptable state of the fluid pressure differential. (Fig 1-3, Col 4 line 64- Col 6 line 21)
However, Banks fails to disclose at a location where the first conduit portion is configured to reach the first side of the barrier, an imaginary axis passes through a center of the first conduit portion, the imaginary axis being perpendicular to the baseplate; a second conduit portion configured to be fluidically connected to the first conduit portion and the second space, wherein the second conduit portion is inclined at an angle relative to a horizontal plane when the baseplate is oriented vertically; wherein the second conduit portion includes a movable element travel path section within which a movable element can travel, and the movable element travel path section has a longitudinal direction which is transverse to the imaginary axis; a movable element disposed within the movable element travel path section and movable from a first, vertically lower region of the second conduit portion to a second, vertically higher region of the second conduit portion in response to the directional differential pressure between the first and second spaces being greater than a threshold differential pressure; wherein the movable element travel path section has a first movable element stop and a second movable element stop, and the imaginary axis intersects the movable element travel path section at a location between the first movable element stop and the second movable element stop, and the imaginary axis does not intersect either of the first movable element stop and the second movable element stop. This configuration allows for a movable element placed within the movable element travel path section and movable from a first, vertically lower region of the second conduit portion to a second, vertically higher region of the second conduit portion in response to the directional differential pressure between the first and second spaces being greater than a threshold differential pressure. The baseplate is secured to the barrier such that the baseplate is not rotatable relative to the barrier, and the mounting portion is secured to the baseplate, the angle of the inclined conduit relative to the horizontal plane is not adjustable without removing the mounting portion from the baseplate. While the baseplate is secured to the barrier such that the baseplate is not rotatable relative to the barrier, the angle of the inclined relative to the horizontal plane is not adjustable.
Prior arts such as Wiseman and Banks made available do not teach, or fairly suggest, at a location where the first conduit portion is configured to reach the first side of the barrier, an imaginary axis passes through a center of the first conduit portion, the imaginary axis being perpendicular to the baseplate; a second conduit portion configured to be fluidically connected to the first conduit portion and the second space, wherein the second conduit portion is inclined at an angle relative to a horizontal plane when the baseplate is oriented vertically; wherein the second conduit portion includes a movable element travel path section within which a movable element can travel, and the movable element travel path section has a longitudinal direction which is transverse to the imaginary axis; a movable element disposed within the movable element travel path section and movable from a first, vertically lower region of the second conduit portion to a second, vertically higher region of the second conduit portion in response to the directional differential pressure between the first and second spaces being greater than a threshold differential pressure; wherein the movable element travel path section has a first movable element stop and a second movable element stop, and the imaginary axis intersects the movable element travel path section at a location between the first movable element stop and the second movable element stop, and the imaginary axis does not intersect either of the first movable element stop and the second movable element stop. This configuration allows for a movable element placed within the movable element travel path section and movable from a first, vertically lower region of the second conduit portion to a second, vertically higher region of the second conduit portion in response to the directional differential pressure between the first and second spaces being greater than a threshold differential pressure. The baseplate is secured to the barrier such that the baseplate is not rotatable relative to the barrier, and the mounting portion is secured to the baseplate, the angle of the inclined conduit relative to the horizontal plane is not adjustable without removing the mounting portion from the baseplate. While the baseplate is secured to the barrier such that the baseplate is not rotatable relative to the barrier, the angle of the inclined relative to the horizontal plane is not adjustable.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-54 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855